internal_revenue_service number release date index number ------------------------------------------------------------ ---------------- --------------------- ---------------------------- attn -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------- telephone number -------------------- refer reply to cc tege eoeg eo2 plr-t-103431-15 date date legend ------------------------------------------------------------------------------- charity -------------------------------------------------------------------- trust dear -------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting a ruling that the contractual arrangement described below will not generate unrelated_business_taxable_income to charity charity represents the facts as follows facts charity is recognized as a tax-exempt_organization described in sec_501 and classified as a public charity described in sec_509 and sec_170 of the internal_revenue_code_of_1986 as amended the code charity’s primary purpose is to support a particular religious community and its religious health social service and educational institutions charity provides financial and administrative support to approximately one hundred and fifty organizations in its region charity maintains an endowment through an investment_partnership with other tax-exempt organizations the investment_partnership holds a widely diversified portfolio of assets including cash cash equivalents domestic and foreign public equities real_estate domestic and foreign bonds and other fixed income securities mutual funds private equity securities emerging markets and various other alternative investment classes much of the income earned by the endowment fund consists of passive_income such as dividends interest and capital_gains but some income has been debt-financed or is otherwise treated as unrelated_business_taxable_income under sec_512 the investment_partnership compensates charity for indirect services it provides to the investment_partnership plr-t-103431-15 charity reports this compensation as unrelated_business_taxable_income charity pays out a certain amount of its unrestricted endowment fund each year to fund its operations creating an unrestricted annual endowment spending rate this annual spending rate is determined according to the factors in the version of the uniform prudent management of institutional funds act enacted in charity’s state these include the duration and preservation of the endowment fund the purposes of the institution general economic conditions possible effects of inflation or deflation the expected total return from investment other resources of the institution and the investment policy of the institution each year charity’s senior managers recommend a spending rate to the budget and administration committee of its board_of directors the committee considers and recommends a rate to the full board which votes to adopt that year’s rate the spending rate has historically stayed fairly consistent trust is a charitable_remainder_unitrust described in sec_664 under the terms of the trust agreement trust’s donor is entitled to an annual payout of a unitrust_amount equal to a percentage of the net fair_market_value of trust’s assets see sec_664 the remainder_interest in trust will be distributed to charity as the remainder beneficiary charity will become the sole trustee of trust prior to the exchange for assets for units in its capacity as trustee charity will want trust to benefit from its diversified and efficient investment and allow trust to earn a return equal to that realized by endowment fund to this end charity and trust propose to enable trust to participate indirectly in the return on charity’s endowment by entering into an agreement that will provide for the exchange of trust assets for units with respect to the endowment the number of the units assigned to trust will be based on the value of a unit at the time trust’s assets are conveyed to charity the endowment fund will be unitized so that the value of the unit can be determined at any given time the value of a unit at any time will equal the net value of the assets in the endowment fund divided by the number of units outstanding at such time charity will not reserve or exclude any part of its unrestricted endowment fund earnings from the value of the units each unit will give trust a contractual right to receive periodic_payments based on the number of units owned multiplied by the same spending rate that charity uses as described above the contract will provide that trust can choose to either reinvest part of the periodic_payments in additional units or redeem units depending on trust’s cash requirements for meeting its minimum distribution the value of the units both at the time of acquisition and redemption will be based on the value of all underlying investment_assets any income realized by the endowment fund but not paid out as part of the annual distributions and any unrealized_appreciation or depreciation in the endowment fund itself will be reflected in the value of the outstanding units under the contract trust will have no ownership_interest in the underlying assets of the endowment or the investment_partnership and no contractual rights with respect to other trusts also invested in units with respect to the endowment all endowment plr-t-103431-15 investments will continue to be made in charity’s name and for charity’s benefit except for the right to review the payout computation trust will have no power or right of any kind to control direct supervise recommend or review charity’s business activities operations or decisions with respect to the endowment or the investment_partnership trust will not have the right to veto or opt_out of any of the underlying endowment investments when charity makes decisions regarding the endowment investments it will not be acting in its capacity as trustee of trust the contract will provide that with respect to the issuance of units charity is neither a partner nor an agent of trust trust will not be or become liable for any cost expense or payment incurred or due by charity or for which charity is liable or responsible relating to the endowment or its interest in the investment_partnership and its assets other than bearing its allocable portion of the costs of management as described below charity will indemnify and hold trust harmless from and against any liability arising out of any_action or inaction by charity with respect to the endowment or the underlying assets charity will pay any_tax owed on unrelated_business_taxable_income earned by the endowment’s portfolio charity represents that it will not assess a fee for managing and administering its endowment fund however it expects to recover its actual costs of managing the endowment including the actual costs of management of trust assets as a charge against the total investment return of the endowment these costs will decrease the value of trust’s units law and analysis sec_501 of the code describes as exempt from federal_income_tax entities organized and operated exclusively for charitable educational scientific and certain other purposes sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function plr-t-103431-15 sec_513 provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose its identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_664 defines a charitable_remainder_unitrust as a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_513-1 of the income_tax regulations regulations includes gross_income of an exempt_organization subject_to the tax imposed by sec_511 in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 provides that in general gross_income derives from an unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the plr-t-103431-15 production of funds to the purposes for which exemption is granted this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities of producing and distributing the goods or performing the services involved - and the accomplishment of the organization’s exempt purposes sec_1_513-1 provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances revrul_69_528 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 the organization received funds from unrelated exempt_organizations and invested the proceeds in stocks reinvested the income and realized appreciation and upon request liquidated participant’s interests and distributed the proceeds to the participant the service held that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the service further held that the activity would constitute an unrelated_trade_or_business even if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations thus the service concluded that the organization was not tax exempt under sec_501 because it was regularly carrying on a business of providing investment services that would be an unrelated_trade_or_business if carried on by any of the tax-exempt organizations on whose behalf it operated under sec_511 and an organization described in sec_501 is subject_to the tax imposed by sec_511 on its unrelated_business_taxable_income as defined in sec_512 generally sec_1_513-1 provides that gross_income of an exempt_organization is includible in the computation of unrelated_business_taxable_income if is it income from trade_or_business such trade_or_business is regularly carried on and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions the term trade_or_business has the same meaning for purposes of sec_513 as it does for sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 charity has represented that it will not charge a fee for the investment services it provides to trust although trust will indirectly bear its portion of the costs that charity incurs in administering the endowment charity is not pursuing income by providing to services to trust by issuing units making and receiving payments with respect to the units and redeeming units plr-t-103431-15 charity’s situation is also distinguishable from the entity in revrul_69_528 that provided investment services on a regular basis for a fee the irs held that activity to be a trade_or_business carried on for profit and found that it was unrelated to the entity’s exempt_purpose because the services were provided to unrelated organizations even though the services were regularly provided by one tax-exempt_organization for the benefit of other tax-exempt organizations charity represents that it will not charge any fees for the investment services it provides to trust rather charity will only recover the actual costs of managing its endowment fund therefore charity’s services provided under the contractual arrangement as represented will not arise to a trade_or_business within the meaning of sec_513 and will not generate unrelated_business_taxable_income conclusion based solely on the facts and representations submitted we rule that the contractual arrangement described herein under which the charity will issue units to the trust in exchange for assets of the trust make payments on the units and receive payments to cover costs allocable to the management of the trust assets will not generate unrelated_business_taxable_income to charity the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination no ruling is granted as to whether charity qualifies as an organization described in sec_501 and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income set forth in the ruling letter this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-t-103431-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely andrew f megosh jr senior tax law specialist branch tax exempt government entities cc
